Citation Nr: 0122051	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  01-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1999 for payment of Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1943 to 
November 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied an effective date earlier than September 
23, 1999 for payment of DIC benefits under 38 U.S.C. § 1151.  
The appellant is the veteran's widow.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1992 while hospitalized 
at the Audie L. Murphy Veterans' Hospital.

2.  The appellant filed an initial claim for DIC benefits 
under 38 U.S.C. § 1151 on September 23, 1999.

3.  The RO awarded DIC benefits based on 38 U.S.C. § 1151, 
effective September 23, 1999; payments commenced on October 
1, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to September 23, 
1999, for payment of DIC benefits based on 38 U.S.C. § 1151, 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.31, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was admitted to the Audie L. Murphy Veterans' 
Hospital in October 1992.  He remained hospitalized at that 
facility as an inpatient until his death in December 1992.  

A January 1993 addendum to a VA hospitalization summary 
report indicated that in November 1992, the veteran underwent 
aortic valve replacement surgery resulting in a significant 
postoperative hemorrhage necessitating two additional 
surgeries to stop the bleeding.  He went into hemologic 
shock, secondary to the massive hemorrhage and then into 
sepsis.  Renal failure followed.  Although curative measures 
were taken, he did not recover.

He died December [redacted], 1992.  The death certificate listed the 
immediate cause of death as renal failure due to hepatic 
failure that resulted from sepsis due to hemorrhagic shock.  

In January 1993, the appellant filed an application for 
burial benefits under Chapter 23 of the U.S. Code; such 
benefits were granted in February 1993.  In her 1993 
application for VA burial benefits, the appellant checked the 
box "no" in answer to the question on the application which 
asked whether she was claiming that the cause of death was 
due to service.  

On September 23, 1999, she filed a claim for DIC benefits 
based on 38 U.S.C. § 1151, the statute pertaining to benefits 
for persons disabled by treatment or vocational 
rehabilitation supplied by VA.  In essence, she alleged that 
the veteran died due to the negligent care or incompetence of 
VA physicians.

By May 2000 rating decision, the RO granted DIC benefits 
pursuant to 38 U.S.C. § 1151, effective September 23, 1999, 
the date of receipt of the claim therefor; such payments 
began on October 1, 1999.  38 U.S.C.A. §§ 5110(a), 5111 (West 
1991 & Supp. 2001).  

By communication received in November 2000, the appellant 
indicated that DIC benefits should have been awarded from the 
date of the veteran's death.  She stated that she was unaware 
of her entitlement to such benefits, that she did not know of 
the existence of such benefits, and that someone at VA should 
have advised her of her eligibility for such benefits.

In June 2001, an official at the Social Security 
Administration (SSA) contacted the RO be telephone in 
response to a letter sent by the latter.  The SSA official 
indicated that the appellant was in receipt of a dual award 
from 1983: she received spousal and retirement (based on her 
own work record) benefits from SSA which were automatically 
converted to a widows benefit upon the veteran's death in 
1992.  Accordingly, there was no need for a separate 
application, and none was reported to have been filed with 
SSA.

Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2001).

The effective date of an award of a section 1151 claim 
resulting in death for which application is received within 
one year of the date of death shall be the first day of the 
month in which death occurred; otherwise, the effective date 
will be the date of receipt of claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(i)(2) (2001).  

An application for VA burial benefits is not a formal 
application for DIC.  See Shields v. Brown, 8 Vet. App. 436, 
349 (1995).  Such application may not be construed as an 
informal claim for DIC absent an intention to apply for 
benefits other than burial benefits at the time of 
application for same.  Id. at 349.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2001).  
Correspondence or evidence to constitute an informal claim 
must disclose an intent to apply for a particular benefit.  
Dunson v. Brown, 4 Vet. App. 327 (1993).  

The payment of monetary benefits based on an award of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31 (2001).

38 C.F.R. § 3.153 provides that certain claims filed with SSA 
will be considered claims for death benefits for VA purposes.  
38 U.S.C.A. § 5105 (West 1991); 38 C.F.R. § 3.153 (2001).  
Such a claim is considered to have been received by VA on the 
date of receipt by SSA.  Id.; 38 C.F.R. § 3.201 (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
appellant under that statute and the regulatory changes (66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326((a)), implementing same.  
All relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating her claim.  The record contains 
the pertinent VA medical records, and the RO prepared a 
comprehensive statement of the case and supplemental 
statement of the case.  The appellant was advised of all 
applicable law and regulations and of the type of evidence 
required to substantiate her claim.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the appellant under VCAA.  As the RO fulfilled the 
duty to assist, and because the change in law has no material 
effect on adjudication of her claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
her.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

As noted above, the RO assigned an effective date of 
September 23, 1999 for the award of DIC benefits based on 38 
U.S.C. § 1151.  This date corresponds to the date of receipt 
of the appellant's original claim for benefits in accord with 
38 C.F.R. § 3.400.  See 38 C.F.R. § 3.400(i)(2).  Payments 
began on October 1, 1999, the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

The appellant does not dispute the fact that her application 
for DIC benefits was first received in September 1999.  
Rather, she alleges that because VA was aware of the 
veteran's death, the effective date of the award of benefits 
should have been the date of death.  However, such knowledge 
on the part of VA does not amount to an informal claim for 
benefits.  See 38 C.F.R. § 3.155.  VA knowledge is immaterial 
in this instance.  An informal claim must identify the 
benefit sought, and neither the appellant nor any other 
suitable person demonstrated an intent to apply for DIC 
benefits based on 38 U.S.C. § 1151.  Id., Shields, Dunson, 
supra.  Even her claim for burial benefits does not 
constitute an informal claim for DIC benefits as such an 
intent is not evident from her application seeking only 
certain burial benefits and reimbursement of funeral 
expenses.  Id.  Thus, because her application for DIC 
benefits was received more than a year after the veteran's 
death, the effective date of the award of benefits is the 
date of receipt of claim.  38 C.F.R. § 3.400(i)(2).  

The provisions of 38 C.F.R. § 3.153, which provide that 
certain claims filed with SSA will be considered claims for 
death benefits for VA purposes, are not applicable in this 
case.  The appellant has not submitted evidence of 
application for SSA benefits following her husband's death, 
and VA correspondence with SSA revealed that all benefits due 
her as a result of the veteran's death were delivered 
automatically without the need to file a claim.  Thus, the 
above legal authority does not provide a basis on which to 
assign an earlier effective date in this instance.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the evidence 
of record weighs against the appellant and reflects that she 
did not file an informal claim for benefits at any time prior 
to September 1999, and that she did not file her claim within 
one year of the veteran's death.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than October 1, 
1999, for payment of DIC benefits based on 38 U.S.C. § 1151, 
is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

